             Case 2:20-cv-04991-CDJ Document 6 Filed 12/14/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STANLEY E. KORNAFEL,                            :
     Plaintiff,                                 :
                                                :
        v.                                      :    CIVIL ACTION NO. 20-CV-4991
                                                :
DEL CHEVROLET, et al.,                          :
     Defendants.                                :

                                                ORDER

        AND NOW, this 14th day of December, 2020, upon consideration of Plaintiff Stanley E.

Kornafel’s Motion to Proceed In Forma Pauperis (ECF No. 4) and pro se Complaint (ECF No.

1), it is ORDERED that:

        1.      Leave to proceed in forma pauperis is GRANTED.

        2.      The Complaint is DEEMED filed.

        3.      The Complaint is DISMISSED for the reasons discussed in the Court’s

Memorandum. Claims over which this Court lacks jurisdiction are DISMISSED without

prejudice and Kornafel’s remaining claims are DISMISSED with prejudice. Kornafel is not

given leave to file an amended complaint in this case because amendment would be futile.

        4.      The Clerk of Court is DIRECTED to close this case.

        5.      No later than fourteen days from the date of this Order, Kornafel shall SHOW

CAUSE by filing a “Response to Show Cause Order” not to exceed ten pages stating why the

Court should not enjoin him from filing any more civil actions against Del Chevrolet, Jack

Delvecchio, and Judge James P. MacElree, II based on his purchase of the car in 2015 and the

related state court litigation about the car.

        6.      Should Kornafel fail to file a Response as directed by Paragraph 5, the Court will

without any further notice enter an order enjoining Kornafel from filing any future lawsuits
           Case 2:20-cv-04991-CDJ Document 6 Filed 12/14/20 Page 2 of 2




against Del Chevrolet, Jack Delvecchio, and Judge James P. MacElree, II based on his purchase

of the car in 2015 and the related state court litigation about the car.

                                               BY THE COURT:


                                               /s/ C. Darnell Jones, II
                                               C. Darnell Jones, II J.




                                                   2
